UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4602


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUNIOR LEE PARDUE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge. (5:11-cr-00073-RLV-DSC-24)


Submitted:   March 19, 2014                 Decided:   April 10, 2014


Before AGEE, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Baker McIntyre III, Charlotte, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Junior        Lee    Pardue    pled       guilty     to     conspiracy      to

distribute, possess with intent to distribute, and manufacture

methamphetamine,           in    violation        of     21     U.S.C.    §§ 841(a)(1),

(b)(1)(A), 846 (2012).                 The district court sentenced him to a

total   of   100   months        in    prison    and     four    years   of     supervised

release.     On appeal, counsel for Pardue filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious issues for appeal, but questioning the

reasonableness        of    the       sentence.        Pardue      has    not    filed    a

supplemental pro se brief, despite notice of his right to do so.

We affirm Pardue’s conviction and sentence.

             In reviewing a sentence, we must first ensure that the

district     court     did       not    commit     any    “significant          procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2012) factors, or failing to adequately explain the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007).                            The district

court is not required to “robotically tick through § 3553(a)’s

every subsection,” United States v. Johnson, 445 F.3d 339, 345

(4th Cir. 2006), but “must place on the record an individualized

assessment based on the particular facts of the case before it”

that is sufficient to permit appellate review.                         United States v.



                                             2
Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).

               If     the     defendant      did        not    argue      for        a     sentence

different than the one imposed, our review is for plain error.

See United States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010).

But    “[i]f     a    party    repeats       on       appeal   a   claim        of       procedural

sentencing error . . . which it has made before the district

court,    we    review       for    abuse    of       discretion”      and      will       “reverse

unless we conclude that the error was harmless.”                                     Id. at 576.

In assessing the district court’s application of the Guidelines,

we review the district court’s findings of fact for clear error.

United States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).

Only   if   we       find   the     sentence      procedurally         reasonable           can   we

consider the substantive reasonableness of the sentence imposed.

Carter, 564 F.3d     at     328.            We   apply      a     presumption           of

reasonableness to a within — Guidelines sentence.                               United States

v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008).

               At    sentencing,       Pardue         argued   that       his    role       in    the

offense was minor such that he was entitled to a reduction in

his total offense level.                We conclude that the district court

did not err in overruling the objection.                            See U.S. Sentencing

Guidelines Manual § 3B1.2(b) & cmt. n.5 (describing two-level

reduction      available       for    minor       participant);           United         States    v.

Powell, 680 F.3d 350, 359 (4th Cir.) (observing that “critical

                                                  3
inquiry” in assessing § 3B1.2 adjustment is whether defendant’s

conduct is essential to commission of offense), cert. denied,

133 S. Ct. 376 (2012).          Furthermore, the district court provided

an adequate, individualized explanation to support the sentence.

See Carter, 564 F.3d at 330.             Our review of the record therefore

leads us to conclude that Pardue’s within-Guidelines sentence

was neither procedurally nor substantively unreasonable.                                 See

United    States   v.    Montes-Pineda,          445 F.3d 375,    379    (4th    Cir.

2006) (presumption of reasonableness rebutted only upon showing

that sentence is unreasonable when measured against § 3553(a)

factors).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Pardue, in writing, of the right to

petition    the    Supreme     Court   of       the    United       States     for   further

review.     If     Pardue     requests      that       a    petition      be    filed,   but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this    court      for       leave    to   withdraw       from

representation.      Counsel’s motion must state that a copy thereof

was served on Pardue.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately            presented      in   the    materials



                                            4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5